UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2009 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition period from to Commission File Number:000-28861 INTERNATIONAL STAR, INC. (Exact name of registrant as specified in its charter) Nevada 86-0876846 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
